758 N.W.2d 559 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Charles William MERCER, Jr., Defendant-Appellant.
Docket No. 135811. COA No. 281006.
Supreme Court of Michigan.
December 29, 2008.

Order
By order of July 25, 2008, this Court, in lieu of granting leave to appeal, remanded this case to the Ingham Circuit Court to rule on the defendant's motion to quash the bindover, and directed that court to file with the Clerk of the Supreme Court a transcript of the hearing and related documents. In an order faxed to this Court on August 25, 2008, the Ingham Circuit Court granted the defendant's motion to quash the bindover "for the reasons that there was no probable cause to bind the case over for trial and no evidence a crime was actually committed." Subsequently, the prosecution informed the Clerk of the Supreme Court that it would not be proceeding further in the prosecution. Accordingly, the application for leave to appeal is DENIED as moot.